This opinion is subject to administrative correction before final disposition.




                                Before
                     GASTON, COGLEY, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Seth A. McGRAW
                    Private (E-1), U.S. Marine Corps
                               Appellant

                             No. 202100319

                        _________________________

                        Decided: 17 February 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Angela J. Tang

 Sentence adjudged 7 October 2021 by a special court-martial convened
 at Marine Corps Base Quantico, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: confinement for 15
 days, forfeiture of $785 per month for three months, and a bad-conduct
 discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN
                 United States v. McGraw, NMCCA No. 202100319
                                Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2